DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/21 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 5/6/21.  Claim 1 has been amended.  Claim 3 has been canceled.  Claims 1, 2, and 4-10 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki JP_2001059082_A (see machine English translation and in view of Yajima JP_57105493_A (see machine English translation).
1.	Regarding Claims 1, 2, and 4-10, Iwaki discloses an oil repelling agent (corresponds to claimed oil repellent film) to opposing surfaces near the boundary of a lubricating oil (corresponds to claimed adjacent oil retaining film as is being claimed in instant Claim 2) that can be used in mechanical components comprising a shaft portion and a bearing portion that supports said shaft portion (corresponds to claimed limitation in instant Claim 5) (paragraph 0007 and Derwent Abstract).  Iwaki further discloses having a groove (corresponds to claimed recess) in either of the facing surfaces holding lubricating oil (corresponds to claimed limitations of instant Claims 6 and 7) (Claim 5).  Iwaki discloses that its invention can be used in liquid dynamic apparatuses and spindle motors (corresponds to claimed mechanism module and movement equipped with said mechanical component of instant Claims 8 and 9) (Derwent Abstract).  Iwaki further discloses using a fluorine-containing metal alkoxide containing silicon as a metal 
2.	Iwaki does not disclose the claimed material for its lubricating oil (corresponds to claimed oil retaining film) and the claimed lipophilic properties.
3.	Yajima discloses a lubricant that can be used in bearings such as gears and wheels of watches (corresponds to claimed timepiece limitation of instant Claim 10) that can comprise γ-(glycidyloxy)propyltriethoxysilane (corresponds to claimed formula (1) of instant Claims 1 and 3) (Abstract and Page 3, Lines 14-15).  Yajima discloses that its lubricating film gives high lubricity and wearing resistance (Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lubricating oil, of Iwaki, with the γ-(glycidyloxy)propyltriethoxysilane of the lubricating film, of Yajima. It would have been obvious to one of ordinary skill in the art to do so in order to obtain high lubricity and wear resistance as described above.
5.	As such, the lubricating oil (corresponds to claimed oil retaining film) containing surface would’ve inherently been more lipophilic than the opposing surface region containing the oil repelling agent (corresponds to claimed oil repellent film).  The express, implicit, and inherent disclosures of a prior art reference may be relied upon
in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior
art reference, a question of fact, arises both in the context of anticipation and
obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.
1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of
the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 9, 2021